Citation Nr: 1206253	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 06-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for a skin disorder is addressed in a separate decision by a different Veterans Law Judge than the undersigned).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to February 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In June 2006, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

This case was previously before the Board in August 2008. In an August 2008 decision, the Board denied the issue of entitlement to an initial disability rating greater than 50 percent for PTSD. The Veteran appealed the Board's decision to deny a higher initial rating for PTSD to the United States Court of Appeals for Veterans Claims (Court). 

In a February 2011 Memorandum Decision, the Court vacated the Board's decision as to the PTSD initial rating issue and remanded the appeal. Specifically, the Court concluded that the evidence of record suggested a worsening of the Veteran's PTSD disability, such that the Board should have discussed whether a new, more current VA examination was necessary to rate the Veteran's PTSD. See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632). 

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in July 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right. See generally 38 C.F.R. § 1304 (2011). The Veteran has not submitted any additional evidence in response to the letter. The case has now returned to the Board and is ready for further consideration. 

The Board presently grants the appeal and will assign a 70 percent rating for PTSD, for the entirety of the appellate period. Given this decision, the RO will recalculate the Veteran's combined disability evaluation pursuant to 38 C.F.R. § 4.25.

In a December 2010 separate action by another Veterans Law Judge, the Veteran's entitlement to a TDIU rating was remanded. That claim remains pending. 


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as near-continuous depression and anxiety, passive suicide ideation, chronic marital discord with his spouse, constant irritability with anger, no motivation to work, alcohol and drug use, a history of incarceration for assaults, social isolation and avoidance, hallucinations, no hobbies or interests, poor insight, impaired judgment, inability to go to family functions, destructive behavior (smashing inanimate objects), and difficulty adapting to stressful circumstances at work. He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 49 to 60.


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2003, May 2004, and March 2006. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The March 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a July 2004 rating decision. Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice prior to the July 2004 rating decision on appeal. Any additional notice provided was superfluous. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records. The Veteran has not identified any relevant private medical evidence. For his part, the Veteran has submitted personal statements, lay statements from family, hearing testimony, and attorney argument. 

The Veteran was also afforded a December 2008 VA psychiatric examination to rate the current severity of his PTSD. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

Here, the December 2008 VA examination is not unduly remote. While both the Court and the Veteran's attorney have stated that the last VA mental health examination was obtained in December 2005, the record reflects that the last VA mental health examination was in fact performed in December 2008. Also, the Board is granting a 70 percent rating to account for worsening of the PTSD disability. In addition, more contemporaneous VA treatment records dated from 2009 to 2011 do not demonstrate a worsening in the PTSD disability beyond the 70 percent already being granted. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 

In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Merits of the Claim 

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 50 percent rating. The Board presently grants the appeal and finds that an initial 70 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the July 2004 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO assigned a 50 percent disability rating, effective from April 11, 2003 - the date the Veteran's original service connection claim was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (April 11, 2003) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

The evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period. 38 C.F.R. § 4.7. Many of the Veteran's reported signs and symptoms are indicative of the 70 percent rating criteria. See 38 C.F.R. § 4.130. Specifically, VA mental health treatment notes dated from 2003 to 2010 consistently report near-continuous depression and anxiety, passive suicide ideation, chronic marital discord with his spouse, constant irritability with anger, no motivation to work, alcohol and drug use, a history of incarceration for assaults, social isolation and avoidance, hallucinations, no hobbies or interests, poor insight, impaired judgment, inability to go to family functions, and destructive behavior (smashing inanimate objects). At his June 2006 Travel Board hearing, the Veteran and his wife describe constant depression, crying spells, and anger. In an undated letter from the Veteran's spouse, she states that the Veteran's mental health is worsening, he could not keep a job, he alienates himself from friends and family, and he displays "fits of rage."

The December 2005 VA mental health examiner assesses "severe" anxiety and depression, passive suicidal thoughts, difficulty getting along with others, drug and alcohol abuse, racing thoughts, "significant and chronic" anger, and chronic hypervigilance. The December 2008 VA psychological examiner discusses symptoms of avoidance and isolation, constant depression, frequent crying, impulsive behavior, hallucinations, and difficulty concentrating. Overall, this evidence reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

With regard to work, the Veteran last worked as a cabinet maker in 2003. The December 2005 VA examiner notes "difficulty" maintaining gainful employment. The December 2008 VA examiner mentions that the Veteran is not working due to his mood. A May 2007 SSA decision concludes the Veteran is unable to tolerate co-workers or changes in the workplace due to his psychiatric issues. He has had no gainful employment since 2003. It is noteworthy he also has several nonservice-connected disabilities that impact his ability to work. See e.g., May 2007 SSA decision. For this reason, the Veteran was denied a TDIU during the course of the appeal. See April 2009 rating decision. However, he clearly has difficulty adapting to stressful circumstances in a work setting due to his PTSD, an important criterion for a 70 percent rating. 

Certain GAF scores in these records are indicative of serious impairment. See July 2008 VA psychiatric evaluation (GAF score of 50); July 2008 VA mental health note (GAF score of 50); September 2008 VA mental health note (GAF score of 49); and December 2008 VA psychological examination (GAF score of 50). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6.

The evidence of record fails to reveal many of the other criteria indicative of a 70 percent rating such as continuous panic attacks, obsessive rituals, neglect of personal hygiene or appearance, disorientation to space, obscure or irrelevant speech, or spatial disorientation. However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran. They are not all-encompassing or an exhaustive list. Id. 

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a higher 70 percent rating for PTSD. 38 C.F.R. § 4.3.

However, the evidence of record does not warrant an initial 100 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. Throughout the appeal, it was assessed that the Veteran is noncompliant with medication and therapy recommendations. He was hesitant to take psychiatric medication. Regardless, he has been able to maintain his marriage to his spouse. He reports caring for her and doing "everything for her" due to her emphysema. See October 2010 VA outpatient clinic note. He can still function and communicate with people, albeit with significant limitations. Although socially isolated, he still lives with his wife and mentions having one friend. See December 2008 VA examination. This provides clear evidence against a finding of total social impairment. Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130.

His GAF scores ranging from 49 to 60 are also not reflective of total occupational and social impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 

On several occasions, the Veteran did report auditory and visual hallucinations, which can be indicative of a 100 percent rating. See September 2008 VA mental health note; December 2008 VA psychological examination. However, in most treatment records he failed to report these symptoms. Thus, it cannot be said his hallucinations were "persistent" in nature, which is the language utilized under 38 C.F.R. § 4.130. Also, notwithstanding any limited evidence in support of a 100 percent rating, his current manifestations of psychiatric disability more closely approximate the criteria for a 70 percent rating. 38 C.F.R. § 4.7. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10. He is not totally disabled due to his PTSD.

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Fenderson Consideration

The 70 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from April 11, 2003. Since the effective date of his award, his disability has never been more severe than contemplated by its 70 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment. Neither the Veteran nor his attorney has ever argued for an extra-schedular rating, despite the PTSD appeal being before the Court.

CONTINUED ON NEXT PAGE






ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


